Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/01/19 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/01/19. Applicant has amended claims 1, 20 and added new claims 38-39. Claims 2, 12, 24-25, 30-33 and 35-37 are cancelled. Currently, 1, 3-11, 13-23, 26-29, 34, 38 and 39  remain pending in the application. 

Election/Restrictions
Claims 1, 3-11, 19-23, 26-29, 34, 38 and 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 13-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2020/06/26 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 

                                                  Allowable Subject Matter
Claims 1, 3-11, 13-23, 26-29, 34, 38 and 39 are allowed.
	The following is an examiner's statement of reasons for allowance: according to examiner’s search the closest prior art(s) of record Skee teaches a treatment liquid for semiconductor substrates (and removing photoresist residues); [abstract, 4: 12-20], comprising an organic alkali compound, alkanolamines, such as trimethylammonium hydroxide, trimethyl -2-hydoxyethyl ammonium hydroxide in the amounts of 0.1-30%; [5: 37-61], more than one corrosion inhibitors in amount of 0.5-10%; [6: 18-45], and organic solvent in the amount of 0.1-80%; [6: 56-62].  Skee does not teach the amounts of metals (ca, Fe, Na). However the analogous prior art of Ikemoto provides these values. Furthermore, Skee does not teach the instantly claimed corrosion inhibitors of B or C, wherein the analogous art of Matsunaga teaches this deficiency of Skee so that the ratios of corrosion Ca, Fe and Fe with respect to corrosion inhibitor could be calculated.  This was only possible for the reason of close analogousness between the above prior arts only.  However, in view of applicant’s current amendments and thus much more limited scope of the independent claims 1, 20, 38 and 39 the prior arts of record, singly or in combination, no longer render the claims obvious. The prior arts of record do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/M.R.A./
Examiner, Art Unit 1767
2022/01/27

/LIAM J HEINCER/Primary Examiner, Art Unit 1767